DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Application Status
Claims 1-20 are pending and have been examined in this application. 
This communication is the first action on the merits.
An information disclosure statement (IDS) has been filed on 17 August 2021 and reviewed by the Examiner.
Claim Objections
Claim 6 is objected to because of the following informalities:  “wherein the control circuit of the at least one of the unmanned vehicles is further configured to, …, to identify …” appears to be a typographical error and should be “wherein the control circuit of the at least one of the unmanned vehicles is further configured to, …, identify …”.  Appropriate correction is required.

Claims 10 and 20 are objected to because of the following informalities:  “wherein each of the unmanned vehicles includes a user interface including at least one input and at least one output that permit user interaction with the unmanned vehicles” appears to be a typographical error and should be “wherein each of the unmanned vehicles includes a user interface including at least one input and at least one output that permit user interaction with the unmanned vehicle”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 11 are indefinite because of the recited limitations “the one or more segments of the predetermined mission route of the at least one of the unmanned vehicles” in line 11 of claim 1 and in line 10 of claim 11. There is insufficient antecedent basis for such limitations (“the one or more segments” and  “the predetermined mission route”) in the claims. Examiner suggests amending the limitations in line 11 of claim 1 and in line 10 of claim 11 to instead recite “one or more segments of a predetermined mission route from the predetermined mission routes of the at least one of the unmanned vehicles”.
Claims 1 and 11 are indefinite because of the recited limitations “select an intermediate communication device …” in line 24 of claim 1 and in lines 23-24 of claim 11. It is unclear, to the Examiner, whether “an intermediate communication device” is in any way related to the intermediate communication devices from the list or not. Examiner suggests amending the limitations in line 24 of claim 1 and in lines 23-24 of claim 11 to instead recite “select an intermediate communication device from the list …”.
Claims 1 and 11 are indefinite because of the recited limitations “one or more segments of the predetermined mission route” in line 45 of claim 1 and in line 44 of claim 11. It is unclear, to the Examiner, whether Applicant is referring to the same one or more segments previously recited or not. Examiner suggests amending the limitations in line 45 of claim 1 and in line 44 of claim 11 to instead recite “the one or more segments of the predetermined mission route”.

Claims 4 and 14 are indefinite because of the recited limitations “wherein the intermediate communication device comprises another one of the unmanned vehicles, a third-party Wi-Fi network, a third-party unmanned vehicle, a third-party stationary wireless communication relay-enabled station, and a third-party mobile wireless communication relay-enabled station”. It is unclear, to the Examiner, how an/one intermediate communication device can be (comprise) many things. Examiner suggests amending claims 4 and 12 to instead recite “wherein the intermediate communication devices comprise another one of the unmanned vehicles, a third-party Wi-Fi network, a third-party unmanned vehicle, a third-party stationary wireless communication relay-enabled station, and a third-party mobile wireless communication relay-enabled station” or “wherein the intermediate communication device comprises at least one of another one of the unmanned vehicles, a third-party Wi-Fi network, a third-party unmanned vehicle, a third-party stationary wireless communication relay-enabled station, and a third-party mobile wireless communication relay-enabled station”.

Claims 6 and 16 recite the limitations “the one or more segments of the predetermined mission routes”. There is insufficient antecedent basis for such limitations (the one or more segments) in the claims. Examiner suggests amending such limitations in the claims 6 and 16 to instead recite “the one or more segments of the predetermined mission route”.

Claims 9 and 19 are indefinite because of the recited limitations “at least one of the unmanned vehicles”. It is unclear, to the Examiner, whether Applicant is referring to the same at least one of the unmanned vehicles or not. Examiner suggests amending the limitations in claims 9 and 19 to instead recite “the at least one of the unmanned vehicles”.

Claim 11 is indefinite because of the recited limitations “obtaining, by the computing device, electronic data … analyzing, by the control circuit of the computing device, coordinates of the one or more segments … selecting, by the control circuit of the computing device, an intermediate communication device … transmitting, by the computing device, a control signal …”. It is unclear, to the Examiner, whether Applicant meant to instead recite “the at least one of the unmanned vehicles” or there is insufficient antecedent basis and/or 112(a) issues and/or indefiniteness. Examiner suggests amending claim 11 to instead recite “obtaining, by the control circuit of the at least one of the unmanned vehicles, electronic data … analyzing, by the control circuit of the at least one of the unmanned vehicles, coordinates of the one or more segments … selecting, by the control circuit of the at least one of the unmanned vehicles, an intermediate communication device … transmitting, by the control circuit of the at least one of the unmanned vehicles, a control signal …”.

Claims 2-3, 5, 7-8, 10, 12-13, 15, 17-18 and 20 are rejected as being dependent upon a rejected claim.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 10-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gong (US20170012697A1) in view of Yamazaki (JP2011215720A).
Regarding claim 1, Gong discloses a system for monitoring and controlling communication capabilities of unmanned vehicles (see at least abstract and Figure 6), the system comprising: the unmanned vehicles each including a processor-based control circuit and configured to transport goods along predetermined mission routes (see at least abstract, Figure 6, [0005], [0014], [0018], [0026], [0039], [0067], [0063], [0073], [0162] and [0174]-[0179]); a computing device including a processor-based control unit and configured to communicate with at least one of the unmanned vehicles via a wireless communication network (see at least [0003], [0004], [0030], [0036], [0065]-[0070], [0096]-[0098], [0125], [0143] and [0171]); wherein the control circuit of the at least one of the unmanned vehicles is configured to: obtain electronic data indicating a list of intermediate communication devices available to provide relay communications between the computing device and the at least one of the unmanned vehicles when the at least one of the unmanned vehicles is traveling along the one or more segments of the predetermined mission route of the at least one of the unmanned vehicles where the at least one of the unmanned vehicles is out of direct communication with the computing device (see at least abstract, Figure 1, Figure 3, Figure 4, Figure 6, [0003]-[0013], [0018]-[0023], [0026], [0027], [0061], [0063], [0074], [0079], [0080]-[0084], [0092]-[0094], [0105] and [0174]-[0179]); analyze coordinates of the one or more segments of the predetermined mission route of the at least one of the unmanned vehicles where the at least one of the unmanned vehicles is out of direct communication with the computing device (see at least Gong abstract, [0004]-[0010], [0013], [0020]-[0022], [0029]-[0031], [0061], [0065]-[0071], [0096]-[0098], [0106], [0107], [0125], [0140], [0163], [0166], [0170] and [0174]-[0179]), coordinates of the intermediate communication devices on the list (see at least Gong abstract, Figure 1, Figure 3, Figure 4, Figure 6, [0003]-[0013], [0018]-[0023], [0026], [0027], [0061], [0063], [0074], [0079], [0080]-[0084], [0092]-[0094], [0105] and [0174]-[0179]), bandwidth data indicating bandwidth available to the at least one of the unmanned vehicles when the at least one of the unmanned vehicles is traveling along the one or more segments of the predetermined mission route of the at least one of the unmanned vehicles (see at least Gong [0011], [0021], [0022], [0030], [0028], [0104], [0106] and [0174]-[0179]), and weather data indicating weather associated with the one or more segments of the predetermined mission route of the at least one of the unmanned vehicles to determine an availability of the intermediate communication devices (see at least Gong [0070], [0104], [0107], [0170] and [0174]-[0179]); and select an intermediate communication device (see at least Gong abstract, Figure 1, Figure 3, Figure 4, Figure 6, [0004]-[0010], [0013], [0020]-[0022], [0029]-[0031], [0061], [0065]-[0071], [0082]-[0084], [0096]-[0098], [0106], [0107], [0121], [0125], [0140], [0163], [0166], [0170] and [0174]-[0179]) and transmit a control signal to the intermediate communication device selected by the control circuit, the control signal identifying the at least one of the unmanned vehicles to the intermediate communication device and instructing the intermediate communication device to relay communication signals between the computing device and the at least one of the unmanned vehicles (see at least abstract, [0004], [0006]-[0010], [0013], [0020]-[0022], [0029]-[0031], [0061], [0065]-[0070], [0096]-[0098], [0125], [0140], [0163], [0166] and [0174]-[0179]); wherein the intermediate communication device is configured, in response to a receipt of the control signal from the at least one of the unmanned vehicles, to relay the communication signals between the computing device and the at least one of the unmanned vehicles while the at least one of the unmanned vehicles is traveling along one or more segments of the predetermined mission route of the at least one of the unmanned vehicles where the at least one of the unmanned vehicles is out of direct communication with the computing device (see at least abstract, [0004], [0006]-[0010], [0013], [0020]-[0022], [0029]-[0031], [0061], [0065]-[0070], [0096]-[0098], [0125], [0140], [0163], [0166] and [0174]-[0179]).
Gong fails to disclose analyze the known data to generate an availability ranking and a cost ranking for each of the intermediate communication devices on the list and select the intermediate communication device determined by the control circuit of the at least one of the unmanned vehicles to have at least one of: a highest availability ranking, the highest availability ranking being based on a determination by the control circuit of the at least one of the unmanned vehicles that the selected intermediate communication device would provide a strongest relay communication signal between the computing device and the at least one of the unmanned vehicles as compared to other intermediate communication devices on the list; and a highest cost ranking, the highest cost ranking being based on a determination by the control circuit of the at least one of the unmanned vehicles that the selected intermediate communication device is associated with a lowest cost of use as compared to the other intermediate communication devices on the list. However, such matter is suggested by Yamazaki (see at least Figure 6 and [0056]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Gong to incorporate the teachings of Yamazaki which teaches analyze the known data to generate an availability ranking and a cost ranking for each of the intermediate communication devices on the list and select the intermediate communication device determined by the control circuit of the at least one of the unmanned vehicles to have at least one of: a highest availability ranking, the highest availability ranking being based on a determination by the control circuit of the at least one of the unmanned vehicles that the selected intermediate communication device would provide a strongest relay communication signal between the computing device and the at least one of the unmanned vehicles as compared to other intermediate communication devices on the list; and a highest cost ranking, the highest cost ranking being based on a determination by the control circuit of the at least one of the unmanned vehicles that the selected intermediate communication device is associated with a lowest cost of use as compared to the other intermediate communication devices on the list since they are both directed to relay communication devices and incorporation of the teachings of Yamazaki would increase accuracy of selecting the proper intermediate communication device and thereby increase the reliability and safety of the overall system.

Regarding claim 2, Gong as modified by Yamazaki discloses wherein the unmanned vehicles are unmanned aerial vehicles (see at least Gong abstract and Figure 6).

Regarding claim 3, Gong as modified by Yamazaki discloses wherein the unmanned vehicles are unmanned ground vehicles (see at least Gong abstract and Figure 6).

Regarding claim 4, Gong as modified by Yamazaki discloses wherein the intermediate communication device comprises another one of the unmanned vehicles, a third-party Wi-Fi network, a third-party unmanned vehicle, a third-party stationary wireless communication relay-enabled station, and a third-party mobile wireless communication relay-enabled station (see at least Gong [0005], [0014], [0018], [0039], [0067] and [0073]).

Regarding claim 5, Gong as modified by Yamazaki discloses wherein the at least one of the unmanned vehicles includes at least one sensor configured to detect a present location of the at least one of the unmanned vehicles along the predetermined mission routes (see at least Gong [0021], [0022], [0131], [170] and [0174]-[0179]), at least one sensor configured to detect real-time weather at the present location (see at least Gong [0070], [0104], [0107], [0170] and [0174]-[0179]), at least one sensor configured to detect a quality of the wireless communication network at the present location of the at least one of the unmanned vehicles along the predetermined mission routes (see at least Gong [0011], [0021], [0022], [0030], [0028], [0104], [0106], [0133], [0139], [0140], [0170] and [0174]-[0179]), and at least one sensor configured to detect a proximity to the at least one of the unmanned vehicles of one or more of another unmanned vehicle and the intermediate communication device (see at least Gong [0021], [0022], [0027], [0119], [0121], [0131] and [0170]-[0179]).

Regarding claim 6, Gong discloses wherein each of the intermediate communication devices includes at least one sensor configured to detect a present location of the intermediate communication Docket No. 8842-141729-US_3870US02- 30 -device (see at least [0005], [0014], [0018], [0021], [0022], [0027], [0039], [0067], [0073], [0131], [170] and [0174]-[0179]) and wherein the control circuit of the at least one of the unmanned vehicles is further configured to, based on location data obtained from the at least one sensor of the at least one of the unmanned vehicles and based on location data obtained from the at least one sensor of the intermediate communication devices, to identify the intermediate communication device when the at least one of the unmanned vehicles is located at the one or more segments of the predetermined mission route where the at least one of the unmanned vehicles is out of direct communication with the computing device (see at least abstract, Figure 1, Figure 3, Figure 4, Figure 6, [0005], [0014], [0018], [0021], [0022], [0027], [0039], [0067], [0073], [0119] [0131] and [0170]-[0179]).
Gong does not explicitly disclose to identify the intermediate communication device that is located closest to the at least one of the unmanned vehicles. However, such matter is suggested by Yamazaki (see at least Figure 6, [0056] and [0057]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Gong to incorporate the teachings of Yamazaki which teaches to identify the intermediate communication device that is located closest to the at least one of the unmanned vehicles since they are both directed to relay communication devices and incorporation of the teachings of Yamazaki would increase accuracy of selecting the proper intermediate communication device and thereby increase the reliability and safety of the overall system.

Regarding claim 10, Gong as modified by Yamazaki discloses wherein each of the unmanned vehicles includes a user interface including at least one input and at least one output that permit user interaction with the unmanned vehicles (see at least Gong [0163]).

Regarding claims 11-16 and 20 are commensurate in scope with claims 1-6 and 10, respectively. See above for rejection of claims 1-6 and 10.

Claims 7-8 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Gong (US20170012697A1) in view of Yamazaki (JP2011215720A) in further view of Canavor (US20160285864A1).
Regarding claim 7, Gong as modified by Yamazaki does not explicitly disclose wherein the control circuit of the at least one unmanned vehicle is configured to: authenticate the intermediate communication device attempting to communicate with the at least one unmanned vehicle; and permit the intermediate communication device to communicate with the unmanned vehicle only after the intermediate communication device transmits an authenticated electronic access key to the unmanned vehicle. However, such matter is suggested by Canavor (see at least abstract, [0020], [0023], [0035] and [0093]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Gong as modified by Yamazaki to incorporate the teachings of Canavor wherein the control circuit of the at least one unmanned vehicle is configured to: authenticate the intermediate communication device attempting to communicate with the at least one unmanned vehicle; and permit the intermediate communication device to communicate with the unmanned vehicle only after the intermediate communication device transmits an authenticated electronic access key to the unmanned vehicle since they are all directed to controlling AVs and use of Canavor would ensure increased security and thereof increase safety of Gong as modified by Yamazaki’s system. 

Regarding claim 8, Gong as modified by Yamazaki discloses wherein the computing device is configured to: the intermediate communication device attempting to communicate with the computing device; and permit the intermediate communication device to communicate with the computing device (see at least Gong abstract, [0003]-[0010], [0013], [0020]-[0022], [0029]-[0031], [0036], [0061], [0065]-[0071], [0096]-[0098], [0106], [0107], [0125], [0140], [0143], [0163], [0166] and [0170]-[0179]). 
Gong as modified by Yamazaki does not explicitly disclose wherein the computing device is configured to: authenticate the intermediate communication device attempting to communicate with the computing device; and permit the intermediate communication device to communicate with the computing device only after the intermediate communication device transmits an authenticated electronic access key to the computing device. However, such matter is suggested by Canavor (see at least abstract, [0020], [0023], [0035] and [0093]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Gong as modified by Yamazaki to incorporate the teachings of Canavor wherein the computing device is configured to: authenticate the intermediate communication device attempting to communicate with the computing device; and permit the intermediate communication device to communicate with the computing device only after the intermediate communication device transmits an authenticated electronic access key to the computing device since they are all directed to controlling AVs and use of Canavor would ensure increased security and thereof increase safety of Gong as modified by Yamazaki’s system.

Regarding claims 17 and 18, claims 17 and 18 are commensurate in scope with claims 7 and 8. See above for rejection of claims 7 and 8. 

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gong (US20170012697A1) in view of Yamazaki (JP2011215720A) in further view of Gil (US20170313421A1).
	Regarding claim 9, Gong as modified by Yamazaki discloses further comprising an electronic database in communication over the wireless communication network with the computing device and at least one of the unmanned vehicles (see at least Gong [0003]-[0005], [0009]-[0011], [0021], [0022], [0028], [0030], [0063], [0070], [0104]-[0107], [0170] and [0174]-[0179]), the electronic database being configured to store data including at least one of: route data indicating the predetermined mission routes of the unmanned vehicles (see at least Gong abstract, Figure 1, [0005], [0009]-[0011], [0028], [0063] and [0104]); bandwidth data indicating bandwidth available to the unmanned vehicles during their travel along the predetermined mission routes (see at least Gong [0011], [0021], [0022], [0030], [0028], [0104] and [0106]); and weather data indicating weather during the travel of the unmanned vehicles along the predetermined mission routes (see at least Gong [0070], [0104], [0107] and [0170]).
Gong as modified by Yamazaki does not explicitly disclose the weather data indicating predicted weather. However, such matter is suggested by Gil (see at least [0162], [0297], [0298], [0371] and [0373]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Gong as modified by Yamazaki to incorporate the teachings of Gil which teaches the weather data indicating predicted weather since they are all directed to controlling AVs and use of Gil would increase accuracy, reliability and therefore safety of Gong as modified by Yamazaki’s system.

Regarding claim 19, claim 19 are commensurate in scope with claim 9. See above for rejection of claim 9.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHAR MOTAZEDI whose telephone number is (571)272-0661. The examiner can normally be reached Monday-Thursday 8:30a.m. - 6:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.M./Examiner, Art Unit 3667              

/FARIS S ALMATRAHI/Supervisory Patent Examiner, Art Unit 3667